 

tae

 

 

a ELE sclROnne ALLY FHLge :
UNITED STATES DISTRICT COURT i DOC #+ i
SOUTHERN DISTRICT OF NEW YORK Ay

:

ne venne vee nenecceeereteeesnereeeeee . DATE LED MART 0 We 0 0

NESTOR GONZALEZ NUNEZ et al.,

Plaintiffs,
ORDER

-against-
18 Civ. 861 (GBD)

R. GROSS DAIRY KOSHER RESTAURANT INC. et
al.,

GEORGE B. DANIELS, United States District Judge:

The parties’ request for an adjournment of al! pretrial deadlines and of the bench trial, (ECF
No. 70), is GRANTED.

The joint pretrial order is due by June 2, 2020. The final pretrial conference is adjourned
from April 29, 2020 to July 1, 2020 at 9:45 am. The bench trial is adjourned from June 15, 2020
to July 13, 2020 at 9:45 am.
Dated: New York, New York

March 10, 2020
SO ORDERED.

Grea, Be Donwlle
O B. DANIELS
nited States District Judge

 

 
